Case 1:20-cv-02180-JPC Document 1-2 Filed 03/07/19 Page 1 of 17

Exhibit B

 
Case 1:20-cv-02180-JPC Document 1-2 Filed 03/07/19 Page 2 of 17

SUM-100
(CITACION JUDICIAL) 101 Ee com
NOTICE TO DEFENDANT:
(AVISO AL DEMANDIADO):
DiscoverOrg, LLC, a Delaware limited liability company;
and Does 1-25

YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANOO EL DEMANDANTE):

North America Photon Infotech Ltd., a Mauritius private limited
company

 

 

 

NOTICE! You have been sued, The coun may deade against you without your being heard uniass you regpand within 36 days, Read the informatian
below.

You hava 20 CALENDAR OAYS afiar this eummane and legal papers aca served on yau fo file a written response at this court and have a capy
served on the plalotif, A letter or phone call will not profect you, Your written response must be in proper legal form if you want the court ta hear your
case, There may be a cour form thal you can use ror your tesponsa. ‘fou cant find these court forms and more information at the California Courts
Onling Self-Help Canter (wee courtinis.ca, gov/selfhelp), your counly aw Itbrary, or the courthouse nearest you, If you cannot pay the filing fee, ask
the court clerk for a fee werver form. If you do not file your response on time, you may lose the caso by default, and your wages, money, and property
may be taken without further waming from the court.

There are other legal recuiraments, You may want ta call an allorney righl away If you do not know an altamney, you may want to call an allamey
referral service, If you canrio! afford an attomey you may be aligible for free legs! services frum a nonprofit legal services program, You can locate
these nonprofit groups at the California Legal Services Web site (wa lawhalpcalifornia.org), the California Courts Online Salf-Halp Center
(www, courtinio.ca.gov/selfhelp}, or by contacting your local court or county bar association, NOTE: The court has a statutory lien for waived fees and
costs on any aottlamant or arbitration award of $10,090 or more in a civil case. The court's tien must be paid before the court will dismiss the case,
JAVISO! Lo han damandads. 5! no rasponde dent da 30 dias, fa corte puede decidir an su contra sin escuchar su version. Lea fa infornacién @
continuacion,

Tieng 30 DIAS DE CALENDARIO después de que fa entreguen esta citacién y papeles fegales para prosentar tna respuesta por oscrite en asta
corfe y hacer qué sé entregua una copia el demandante, Una carte o una lemada tolefénica no lo protegen. Su respuesta por escrito tiene qué estar
en formato legal correcto 9. vesea que procesen SU GSO en la corte. Es posible qua haya un formutaria que usted pueda usar para su respuesta.
Puade sacontrar estos formnuleriag de la corte y mas informacidn en el Centro de Ayuda de las Cortes de California Wwiew.aucorte.ca.gov), en la
bibliotesa de leyes de su condado 4 an is core qua le queda mds cerca. Sina puede pagar la cuota de presentacién, pida al secretarlo de la corte
que le dé un formularia de axencién de pago de cuotas, Sino presenia su respuesia a lienmpo, puade perder ef caso por incumplimianto y la corte le
poura guitar su sueldo, dinero y bianes sin mas advertancia.

Hay ofros requisitos iegales. Es recomendaéle que laine aun abogado inmediatumenta. Sino conoca a un abogado. puade lamar a un servicio de
remision a abogades. Sino nuede pagar aun abogada, es posible que cumpla con fos requisitos para obtener servicios legales gratuites de un
programa de servicios legaies sin fines da lusro. Puede encontrar estos grupos sin (ines de lucro an al sitia web de California Legal Services,

{vers lawhealpcalifornla.org), en ef Centro de Ayuda de las Cortes ce California, (wwaw.sucorte.ca.gov) o poniéndose en contacto con fa corte © al
colegio de aboyados locaias, AVISQ. Por lay, la corte tisne deracho a reclamar las cuolas y los coalgs éxentos por imponer un gravamean sobre

cualquier recuperacion dé $710,000 6 mas ds valor racibida mediante un acuerdo a una cancesion de arblivafo en un caso de derecha civil. Tlana que

pagar ef gravamen de la vore antes da qué fa corte pueda dasechar al CASO.

 

 

The name and address of the courtis. — CASE NUMBER:
hog phe 47 ’ San Francisco Superior Court iNororcat Cana):
(Ef nombre y direccian de ia corte es}: 400 MoAltister Street CG (i ye 4 G . 5 7 7 ? ” ,

San Francisco, CA 94102-4515

 

4

 

 

The name, addrass, and telephone number of plaintiff's attorney, or plainntf without an attamey, is:
(El nombre, ta diraccién y el ndmero de taléfono del abogado, del demandante, o del demandant que no tiene abogado, es}:

Christopher Sargent, 4)! Florence Street, Palo Alto, CA 94301, (450) 327-9800

pare; DEC OB 2018 = reix ot the Gouri NEYL WEBB ‘/Adunto)

(Fecha) {Secralario}
(For proof of service of this summons, usé Frovi of Service of Summons (fora POS-070).)
(Para prueba de entrege ve asia citation use ef formutario Proof of Service of Summons, {POS-070)).
tmnnees WOTIGE TO THE PERSON SERVED: Yau ara served

(SEAL | 4, [7 } as an individual defendant
2, [77] as the person sued under the ficlitious name of (specify):

3, CZ] on behalf of (specify: DiscoverOrg, LLC

undar [) CGP 416.10 (corporation) [] CCP 416,60 (minor)
| [~"] CCP 446.20 (defunct corparation) f"] CCP 416.70 (conservatee)
) COP 416.46 (association ar partnership) ["] COP 476,90 (authorized person)

   

[~
| C27) other (spesifvica lunited liability cormmpany
~— A. ["_] by personal detivery on (datey

 

 

Baga tol 1

Form Adopted for Mangatory Use SUMMONS Cade of Civil Procaduca §§ 412.20, 485
Jutictal Council of Gattatiia ww oournta, ca. gay

SUM IDO [Rav duly 1, 2009}

 
Case 1:20-cv-02180-JPC Document 1-2 Filed 03/07/19 Page 3 of 17

YY

 

 

 

 

 

 

 

 

CM-010
| ATTORNEY OR PARTY WITHOUT ATTORNEY pane Siste Car nenber ard aateassy: FOR COURT USE ONLY
Christopher Sargent (SBI! 246285)
Computarlaw Group LLP
401 Florence Gtreat eo
Palo Alte, CAS4307 enpOre 0
TeLeprone no. (Gab!) 527-9800 FRE NO. (B50) 616-1863 F = or Count
ATTORNEY con (ame) Plainiitt North America Photon ‘nolech Linlled can Francisco County SUP
SUPERIOR COURT OF CALIFORMIA, GOUNTY OF San Francisto
STREET ADDRESS. 40 jc AUkater Stegel DEC 6 8 2018
MAILING ADORESS,
CITY AND ZIP CODE: San Francisca, CA 14102-45715 CLERK OF T le COURT
BRANCH MAME: Giy'l BY NEYLWEBB
~, esate AA
CASE NAME: North Amtica @hoton infotech Limited v. DiscovarOrg, LLC Dapuly Cledt
__GIVIL CASE COVER SHEET | Complex Case Designation AMER: HOE PTA?
C7} Untimited | | Ltmitad C7] count 7} Joind C 1 “of | i f A
(Amount (Amount J Younter BInGOr nee
demanded damanded is Filed vath first appearance by defandant
exceeds $25,002) $25,G00 of ta:8)) (Cal, Rules of Caur, rule 3.402) QEPT.

 

llamms 76 dalow must be completed (sea instruclions on page 2),
7 Check one box balow (or the case typa that bast describes this case:

 

 

 

 

 

Auto Tort Gontract Provislonally Camplax Civil Litigation

| auto (22) LZ] areach of connactwarranty (06) (Cal. Rules of Court, rules 9.400~3.403)

J Uniagured motorist /46) [__ Rule 3.740 collections (09) C Anillrus Trade regulation (03)
Other PUPDAVD (Personal injurv/Proparty fl Other collections (09) [_ Construction defect (10}
NamagelWronaful Goeth) Tort if insurance coverage (18) | Mags tort (40)
i Asbaatos (C4) [_] other contrast (37: ["} sacurities titigation (28)
bm Product labltily (24) ftaal Praparty [4 EnulronmentaifToxe tart (30!

Madica! malpractica (45) [] Eminent domaininverse [_] insurance coveraye claims arising from the
[] other PYPDAWD (23) condemnation (44) above listed provisionally complex case
Non-PUPDIND (Qiber) Tort L_ Viearayful aviction (33} types (44)
[_ Business lonfuntair business practice (07) [| Qther real property (28) Enforcemant of Judgment
[] civit rights (08) Unlawwiul Detalnar {___] enforcement of judgment (20)
| Defamaiton (13) [al Commercial (31) Miscellaneous Civil Complaint
[| Fraud (46) (| Residential 32) Cl RIGO (27}
[—__] intelectual property (19) [1] rugs (28) [| Giner complaint (nat soecitied above) (42)
[a Professional: iy wenea (25) dudiotal Review 7 Miscolianeous Civil Petition
L—} Oiher non-PUPGAND tort (35) fecaad ABset farlaiure (05) (-—"] Parinership and corporate governance (21)
Eraploy rent a Polition re" arbitration award (11) ("| other petition (not specified ebave) (43)
Wrongful tarniraliun 36) C_| Wink af mandala (02)

{_ | Other employrmmant CS) [~] Other fud:cal review (39)

 

 

 

 

9 Thiscase L__l is {¥Jisnot complex under ruls 3.400 of the California Rules of Court. (fhe case is complex, mark the
factors requiring exceplianal judicial rnanagemont .
alt Large number of separale.y vaprasontad parties d. [ Large number of witnesses
b. [| Exiensive motion practice raising diilicuit or novel 8. {| Coordination with related actlons panding in one or more courts

issues Hat vdil ba Une-consuming ‘9 resolve in other counties, states, or countries, or in a federal court
ce, |_| Substantial amount of documentary evidence f. C_] Substantial postjudgment judicial superasion

Remadias suugi (casek av thal apply) aly! rionniary bE] nonmonatary; daclaralory or injunctive rellaf 6. [~] punitive
Number of causas of uctan (specify):

This case [| is ea is nat a class action sult

if there are any known telalad cases, tile and serve a notice of related case (You may use fom CM-O18)

Date: November 90, 2075 ee _ _———-
ye ail Cage, cae

Do mt

Cheristupher Sargent eee

u CPE GR PRINT AMET (EIGHATORE OF PARTY OR ATTORNEY FOR PARTY}

 

NOTICE
o Plainilf must file this cover sheet with the frst p*per filed in the action or proceeding (axcapt small claims cases or cages filed
under the Prowate Code, Family Goda, or Walare and Institutions Code) (Cal. Rules of Courl, rule 3 220.) Failure to file may rea.

iq ganctians, ;
® File this cover shes! jn addition to any cover shast raquired by local court rule

e {fihts cage is comnloy under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this caver sheet en all
ather parties to the 20 inn or proceeding.

 

 

 

 

 

 

s Untese this is ¢ cv'iectines case undar ruig 2.7.40 or a Gomplax case, this cover shest will be used for stalistical purposes only
~ ane.1 af 2
Eorm Adopted for Mandatary (nu OAK , Cal Ruedas of Count rules 2 34, 3,220, 2d40-3.403, 3.740,
Judeial Gouned of Centers CIVIL. CASE COVER SHEET Gal Standares of Judistal Administration, gil. 3.40

CMAGTIO Ray July 1, 2007} ti coufnfe.ca.gay

 

 
Case 1:20-cv-02180-JPC Document 1-2 Filed 03/07/19 Page 4 of 17

CM-O10

INSTRUCTIONS OM HOW TO COMPLETE THE COVER SHEET

To Plalatiffs and Others Filing First Papers.
camplate and file, along with your first paper, the Civil C
- statistics about the types and numbers cf cases fled. You mus

if you are filing a first paper (for exarnple, a complaint) in a civil case, you must
as0 Cover Sheet contained on page 1. This information will be used to compile
t complete items 7 through 6 on the sheet. In item 1, you must check

one box for the case tye that bes describes the case. if the case fits both a general and a more specific type of case listed in item 1,

check the more specific one. Ifthe case has mult
To assist you in completing the sheet, examples af the cases
sheet must ba fled only with your initia

iple causes of action, check the box that best indicates the primary cause of action
that belong under each case type in item { ara provided below, A cover
| paper. Failure to file a cover sheet with the first paper filed in a clvit case may subject a party
#s counsel, of both to sanctions under rules 2.20 and 3,220 of the California Rules of Gourt,

To Partlea In Rule 3.740 Collections Cases,
awad in a sum stated to be cedain that Is not more than $25

A "collections case under ule 3 740 is defined as an action for racovery of money
,000, exclusive of interest and attorney's fees, arising from a transaction in

which property, services, of money was acauirad on aredit. A collections case dogs not include an action seeking the following: (1) tart

damages, (2) punitive damages, (3) recovery ot te

ai properly, (4) recovery of personal property, or (5) a prejudgment writ of

attachment. The identfication of a case as a tule 3,749 collachons case on this form means that it will ba exempt from the general

time-for-servica raquirerianls and case management ru
case will be subject to (le requirements for sarac
fo Partles in Complsc Gases. in comple, cases only, part

les, unless a defendant files a responsive pleading, A rule 3,740 collections
e and obtaining a judgment in mule 3 740
ies must also use the Civil Case Cover Shee/ to designate whether the

caae is complex. If olamtef neleves the case is camplex under rule 3,460 of tha California Rules of Count, this must be indicated by

completing the approprale boxes in items 1 and 2 !
complaint on ali parties ts the aclion A dafendart may
plaintiffs designation. « counter designa

ihe case Is complex.

Auto Tort
Auto (22)~Personal (ijury/Property
DamagefWrangad Cealh
Uninsured Molorisi (iC; of ihe
case involves an aninsured
miotoris! elali sul tis
arbitration, c4eci) mitgm
instead of Autt)
Other PIPD/WD (Parsanal lnyuryl
Praparty DamagalWrongitl Daath)

Tort
Asbastas (04)
Asbestos Propsty Damage
Asbestos Personal Injutyf
Wrongful Death
Product Liabillly (not asbestos or

 

  

 

  
 
  
   

Medical Malaraci
Medical Malp
Phy
Other Prat:
malar
Other PPDAND
Premises Uakdity (c g.. sip
and fal!)
Infentional Bodily injuniPDWD
(e.g. assauh, vandalism)
Intentional infinite not
Emottonal M.stress
Megligent infietine of
Emolienal Desa
Other PHP DAI
Non-PYPOAAD (Othins) Sor
Business TonUar  usmess
Prachce (07)
Cwil Rights (ag. go uthieation,
‘false arrest) (nol tw
harassment) (0)
Defamation (2.0, siasdee {pa}
{13)
Fraud (46)
Intellectual Proper (18)
Professional Megiiguecs (28)
Legal Malpractice
Other Profession! vlalpraciles
(not medica gan
Other Non- PUPA Test (35)
Employment
Wrangful Terminals) (055
Other Employment (1'

       

tion tbat the case is not complex, or, if tt

CASE TYPES AND EXAMPLES
Contract
Breach af ContraciWarranty (06)
Breach of RenlaliLeasa
Contract {not unlawful detainer
ar wronghal evetion)
Contactitvarenty Braach Galle
Mialntiff (aot fraud or negligance)
Magligent Breach of Contract/
Viarranty
Other Breach of CantraclhWWaranty
Gollactons (2 g., monay owed open
book accounts) (09)
Collection Case~Sallér Pla ntuf
Other Promissory Nole/Collections

ase
Insurance Coverage (not provisionally
complox) (1B)
AG Subrojation
Chhor Coverage
Olner Contract (37)
Contractual Fraucl
Olver Conwact Dispute
Roal Proparty
Eminent BoraainJinversa
Condemnation (14)
Wroagful Eviction (333
Other Real Property (e,g.. quial tite) (26)
Whit of Rossessian of Real Properly
Marigage Fareclosure
Quiel Title
Other Real Property (net aminent
come, landorddenant, or
pore ks urey
Unlaydful De tainar
Cammetcel (245
Reatsorital (32)
Eines (30) fil the case lavcives Hegal
drugs, cback this lar; olhenvise,
‘eport as Commiercal ar Residential}
dudlefal Reviews
Asset Foredie (05}
Petilion Ra Arbitration Award (11)
Wilt of tAandate (Q2)
Writ-Acininistralive Mandamus
Witl-Macdamus on Lhorited Gaurt
Case Matte

   
 
  
  
  

Ofer ducical Review (39)
Review of Hoaalth Officer Order
sof Aoeal-Labor
“orumasioner Appeals

 

MMe

Oey

 

CM O10 fRay. Juiy 7, e207)

CIV. CASE COVER SHEET

ia plainiff designates a case as complex, the caver sheet must be served with the
fle and serve no jater than the time of ils first appearance a joinder m tha
he plaintiff has made no designation, a designation that

Provistonally Complex Givil Litigation (Gal,
Rules of Court Rules 3,400~4.403}
AntiwsTrade Regulation (03)
Constructian Defect! (10)
Claims involving Mags Tort (40)
Securilles Litigation (28)
Enutonmental/Toxic Tort (30)
insurance Coverage Claims
{arising from provisionally cornples
case (ype listed abave) (41)
Enforcement of Judgmant
Enforcemant of Judgment (20)
Abstract of Judgment (Out of
County)
Gonfession of Judgment (nar
domestic relations)
Sister Stale Judgment
Administrative Agency Award
(net unpaid taxes)
Patitfon/Gartificatlon of Entry of
Judgment on Unpaid Taxes
Other Enforcement of Judgment

Miscellaneous Civil Camplaint
RICO (27} \
Other Complaint (nol specified

above) (42)

Declaratory Rellef Only

{injunctive Relat Orly (nan-
harassment)

Mechanics Lian

Other Commerclal Gamplaint
Case (ron-fortfnan-complex}

Other Chil Complaint
fnométortnar-complex}

Wigcellancous Civil Patitlon
Parinership and Carporale

Governance (21)

Other Palition (not specified

above) (43)

Civil Harassment

Workplace Violence

Eldar/Dependant Adult
Abuse

Election Contest

Petition for Narnia Change

Pelition for Relef From Late
Claim

Other Civil Penton

Page 2 of 2

 

 
Computeriaw Group LLP

worw.compulerian con

ta

ao nN

Case 1:20-cv-02180-JPC Document 1-2 Filed 03/07/19 Page 5 of 17

Jack Russo (Cal. Bar No. 96068)
Christopher Sargent (Cal, Bar No. 246205)
COMPUTERLAY GROUP LLP

401 Florence Sircet

Palo Alto, CA 94301

(650) 327-9800 office

(650) 618-1853 fax
jrusso@computerlaw.com
csargent@computerlaw.com

Attorneys for Plaintiff
NortH AMERICA PHOTON INFOTECH, LD,

ELECTRONICALLY

Pili Db

Svperior Court of Califg
Counry of San Frat).

O48 f 29/207

rsa,
ned

io

Gleark of the Court

BY DAVID YUEN
Doputy

Surmrtork CourT oF CALIFORNIA

COUNTY OF SAN FRANCISCO

North America Photon tnfotech, Ltd., a
Mauritius private limited company,

Plainly,
v.
DiscoverQvg, LLC, a Delaware limited
liability company;
and Does 7. 24,

Defendants,

 

 

Case No, CGC~18-571774

First AMENDED COMPLAINT FOR:
(1) BREACH OF CONTRACT;

(2) FRAUD OR INTENTIONAL
MISREPRESENTATION; AND,

(3) UNFAIR COMPETITION

Slork

 

 

Am, Complaint

Case No. CGC-18-571774

 

 
Computerlaw Group LLP

www.computedas com”

2

ay

“saOON

Case 1:20-cv-02180-JPC Document 1-2 Filed 03/07/19 Page 6 of 17

Plainuiff North America Photon Infotech Ltd. (“Photon”), by and through its undersigned

 

counsel, allecss the following against Defendants and each of them and particularly as its
Complaint ayeinst Defendant DiscoverOrg LLC (“DiscoverOre”), and each of the other Doe
Defendants. ‘ndividually and collectively (“Defendants”), and jointly and severally as follows.
NATURE OF ACTION

1. This is an action based on DiscoverOrg’s fraudulent provision of false data that it
has promised would be genuine and valuable, and also for breach of contract for failure to
provide the aureed data to Photon. As a result of the provision of the false data, a substantial
amount of Pluintiff’s resources, in particular related to its marketing system and campaign, were

wasted and substantial costs were incurred related to the use of the false and misleading data.

PARTIES y

 

2. elaintiff North America Photon Infotech Ltd, is a Mauritius private limited
company with iis principle place of business in Quatre Bornes, Mauritius.

3. Defendant Discover Org LLC is a Delaware limited liability company with its
principle place of business in Vancouver, Washington. |

4, Does | through 25, inclusive, whether individuals, corporations, associations or
otherwise are fictitious names of defendants whose true names and capacities are at this time
unknown to Plaintiff. Each of said factiously named defendants, whether individuals,
corporations. associations or otherwise is in some way liable or responsible to Plaintiff
proximately thereby as hereinafter alleged. At such time as defendants’ irue names become
known to Plaintiff, Plaintiff will ask leave of this Court to amend this Complaint to insert said
true names and capacilics,

5. Plaintiff is informed and believes and. on thut basis, alleges that Defendant, along
with Defendants Does } through 25, did agree together and conspire together. with knowledge of
their unlawdul ourpose, to take the unlawful actions alleged In this Coniplaint, and were acting

within the full course and scope of their illegal conspiracy, with full knowledge and consent,

either express or implied. of each of the other Defendants.

 

 

 

 

 

 

Am. Complaint Cage Na, CGC+1%571774

 

 

 
Computerbiw Group LLP
wwiy.computcluw.com™

~~ aN Ut

Case 1:20-cv-02180-JPC Document 1-2 Filed 03/07/19 Page 7 of 17

JURISDICTION

6. This Court has general jurisdiction of all claims herein arising under California
taw in that the Oefendants have substantial contacts within the state and harm suffered by |
Plaintiff occurred in California,

7. Venue is proper because many witnesses and documents are located within San
Francisco and harm suffered by Plaintiff occurred in San Francisco.

FACTUAL BACKGROUND

8. The “Photon Group,” of which Plaintiff is a member, was founded in 1999 and is
based is Chennai, Tamil Nadu in India with offices in the United States, Canada, Europe,
Mauritius, india, Shanghai, and Indonesia, The Photon Group includes the companies Photon
Tech, Photon Interactive, and Photon Labs, |

9. The Photon Group is a digital innovation partner with over 37 of the Fortune 100
companies that provide architecture and application development, digital and mobile engagement
design, and consumer experiences labs to their clients,

10. Since its inception, the Photon Group has had an extensive marketing system and
campaign that has grown with the success of their company over past decades. This includes
building and maimtaining an extensive database of contacts for sales and marketing purposes.

ii. DiscoverOrg LLC was founded in 2007 and is based in Vancouver, Washington,
with offices in Bethesda, Maryland and Philadelphia, Pennsylvania.

12. DiscoverOrg LLC is a subscription service that offers its B2B intelligence
platform that filter, fill-in, and clean out clicrit’s data to improve client’s marketing and customer
service. A key aspect of this process is that DiscoverOrg is to update existing contact information
already in the possession of its customers to ensure it is fully up-to-date and not simply providing
new data.

13,  DiscoverOrp advertises their data to be 95% accurate to its custorners.

14, On May 11, 2017, Photon and DiscoverOrg entered into a contractual agreement

where DiscoverOrg offered their services to Photon until May 11, 2018 to aid in Photon’s

marketing system and campaign.

 

 

Ato, Complaint 2 Case No, CGC-18-571774

 

 

 

 

 
Computerlaw Group LLP

wwy computerlaw.com™

“SC

Case 1:20-cv-02180-JPC Document 1-2 Filed 03/07/19 Page 8 of 17

15. . Despite advertising themselves as providing accurate data to clients, DiscoverOrg
has produced false data, including, but not limited to, fictitious emails and phone numbers linked
to real Photon clients during the duration of Photon and DiscoverOrg’s contractual relationship.

16. For example, when Photon uploaded data from DiscoverOrg into its system,
DiscoverOrg replaced valid contact information of real contacts Photon had maintained for years
with fake emui! addresses that sent any communications intended for the contact Photon
previously had to DiscoverOrg instead. They provided over four hundred and fifty (450) fake
data points that rewrote the contact information to redirect communications to domains owned
by DiscoverOrg,

17. At least twenty-five (25) such false identifications made their way into Photon’s
marketing systems as a result of DiscoverOrg’s provision of fake data.

18. This false data bas not only caused Photon’s marketing campaign analysis to
guffer, which relies heavily on accurate marketing data, but makes DiscoverOrg’s false data from
Photon’s true Uata undisiinguisoatle because the DiscoverOrg’s false data uses Photon’s truc
client contac. maumes,

19. Photon did not have emails for over 5'% of their contacts, and over 30% of their
contacts had uo direct phone numbers, hurting Photon’s ability to market itself based on the
purportedly genuine dita provided by DiscoverOrg.

20, Agaresult, DiscoverOrg's fake data hugely disrupted Photon’s marketing system
as well as their marketing campaign, which had previously been more effective than it was afier
the inclusion of the fake data from DiscoverOrg.

21. Due to DiscoverOrg’s maccurate data, Photon has wasted substantial resources,
data, and time on u software ‘hey thought would aid in their marketing campaign, causing Photor,
substantial damages.

FinstT CAUSE OF ACTION
(BREACH OF CONTRACT)
21. Plaintiff re-alleges and incorporates by reference paragraphs } through 21 above,

as if fully set forth herein.

 

Am. Complaint 3 Case No, CGC-18-371774

 

 

 

 
PP

L

Computerlaw Group
sew. compuicriaw. cans

  

 

a a RO

CO sy

ia

Case 1:20-cv-02180-JPC Document 1-2 Filed 03/07/19 Page 9 of 17

92. . Photon and DiscoverOrg entered into a written contract on May 11, 2017.

33, Photon performed all the obligations it was required to perform under the EULA
and related Crder fora. |

24, Defendant DiscoverOrg breached the contract by failing to provide to the agreed
quality guarantee of 95% accuracy in their data and by knowingly providing false data despite its

agreement to provide genuine data.

25, Ag a result of DiscoverOrg’s breach of contract, Photon has been damaged in an

 

| amount which is beliewcd te be $47,920 plus additional costs resulting from the substantial

i
resources devoted to pursuing leads based on false and fraudulent data in an amount to be proven

at trial.
SECOND CAUSE OF ACTION
(FRAUD OR INTENTIONAL MISREP RESENTATION)

26. Plaintiff re-alleges and incorporates by reference paragraphs | through 21 above,
as fully set forth herein,

27, DisooverOrg represenicd to Photon that DiscoverOrg guarantees their data is at
least 95% accurate to Photon in the EULA and advertised that its data is genuine, such as at:
https://discoverorg.com/product/our-data/.

28, DiscoverOre’s representation of providing 95% accurate data was false, as were
its representations regarding the genuineness of its data.

29, _DiscoverOrg was fully aware that they would not be providing genuine data,
making its staccments about accuracy and genuineness knowingly false when made or,
alternatively, ‘t made the representations recklessly and without regard for their truth.

30.  DiscoverOrg intended for Photon to rely on their inaccurate data to use for
Photon’s well-cstablished marketing system and campaign and to substitute Photon’s pro-
existing data with DiscoverOry’s fake data.

31, Photon rensonably relied on DiscoverOrg’s accurate data believing it would aid

in their marketing system and campaign.

 

 

 

Am. Complaint 4 Case No. CGC- 186571774

 

 
Computerian Group LLP

wiv. computeriaw.com™

lo

N

Ne
NM

Case 1:20-cv-02180-JPC Document 1-2 Filed 03/07/19 Page 10 of 17

32. . Photon was and continucs to be harmed by DiscoverOrg’s false representations
because of the losses and inefficiencies caused by the infection of Photon’s marketing program
with DiscoverOrg's fake data,

33, By providing inaccurate data, Photon suffered substantial damages in an arnount
to be determined at trial but believed to be in excess of $150,000.

34,  Photon’s reliance on DiscoverOrg’s inaccurate data was a substantial factor in
causing their harm.

35. DiscoverOre’s conduct, as described above, was a series of intentional
misrepresentations, deceils, concealments, or suppressions of material facts known to it wilh the
intention on its part of inducing Photon to pay for software that would not meet Photon’s needs
or otherwise causing injury to Photon. DiscoverOrg’s conduct, as described abeve, was
despicable conduct that subjected Photon to crucl and unjust hardship, and that was carried out
by DiscoverOrg and its authorized representatives with a willful and conscious disregard of the
rights of Photon, notwithstanding DiscoverOrg’s knowledge of the damages that would be
suffered by Phoiun as a result of such fraudulent acts and omissions. DiscoverOrg knew that its
fraudulent acts and omissions would directly affect and impinge upon Photon’s business
operations, costing Photan substantial sums, and that it was completely certain that Photon
| would suffer harm. DiscoverOrg knew that Photon would rely upon ifs statements,
representations, and affirniations of fact; knew that it was in the best posilion to know and
understand its own abilities, or lack thereof, and knew that potential injuries might be suffered by
Photon, Nowwlhsrandiag this knowledge, DiscoverOrg, in willful and conscious disregard of the
rights of Photon, repeatedly and intentionally refused to correct said fraudulent acts and
omissions in order to advance DiscoverOrg’s own pecuniary and other interests, DiscoverOrg’s
fraudulent acts and omissions, us described above, were so willful and wanton, and in such
reckless and conscious disregard of the rights of Photon, it is justified to award punitive damages
apainst DiscoverOrg in an amount accessary to punish DiscoverOrg and to deter it from such

actions in the future, in an amount to be determined at trial.

 

 

 

Case No. CGC-1 8-37 1774

er

Am. Complaint

 

 
terlaw Group 1 LP

SaWW COMIpulerias .comy”

Compu

Ro

waa

6

28

Case 1:20-cv-02180-JPC Document 1-2 Filed 03/07/19 Page 11 of 17

‘THIRD CAUSE OF ACTION
(UNFAIR COMPETITION)

36.  Haintiffre-alleges and incorporates by reference paragraphs | through 2) above,
as fully set forth herein.

37, DisceverOrg’s false advertising, fraudulent promises and provision to Photon of
false data constitutes unlawful, unfair and/or fraudulent business practice by DiscoverOrg in
violation of California Basiness and Professions Code section 17200,

38.  Asaresult of DivcoverOrg's false advertising and fraudulent promises, Photon
suffered dariazes in the forni uf poorly performing marketing campaigns, loss of valuable
contact information data that was replaced by fake information and related damages.

39, As a result af D'.coverOrg’s unfuir competition, Photon should be awarded

 

restitution of all sums paid and an injunction should issue barring DiscoverOrg from further
: provision of fake data it represents lo be genuine.
PRAYER OF RELIEF

WHER“FORE. Plaintiff prays for judgment against Defendant and persons in control of
or acting in concert therewith. 1s follows:

A. tw ihe First Cuuse of Action, for damages in an amount to be determined at trial,
but which are believed to be m excess of $47,920,

B. On the Second Cause of Action, for damages in an arnount to be determined at
trial, but which are believed to be im excess of $150,000;

C. On the Second Cause of Action, for punitive damages in an amount to be
determined a! trial;

D. On the Third Cause of Action for restitution to Photon of all sums patd:

E. On the Third Couse of Action. for an injunction to issue ordering DiscoverOrg to

cease its unfair business practices and cease providing Ils customers with false data;

F, Por teasonable aloraeys’ (evs and litigation expenses as allowed by law,
G. Hor all costs of suit hercin incurred: and
H. For such other and farther relief that the Court deems just and proper.

 

 

 

 

Ain. Complaint 4 Cuse No, CGC-18-571774

 

 

 
Coumputerlaw Group LLP
ween computeriaw com”

tra & ted N

~

Case 1:20-cv-02180-JPC Document 1-2 Filed 03/07/19 Page 12 of 17

Dated: January 29, 2019

 

By:

Respectfully submitted,
COMPUTERLAW Group LLP

AiChristopher Sargent
Jack Russo
Christopher Sargent

Attomeys for Plaintiff
MORTH AMERICA PHOTON INFOTECH, LTD.

 

 

 

 

Am, Complain

Case No, CGC-18-571774

 

 
Case 1:20-cv-02180-JPC Document 1-2 Filed 03/07/19 Page 13 of 17

Superior Court of California, County of San Francisco
' Alternative Dispute Resolution
Information Package

   

 

The plaintiff rnust serve a copy of the ADR Information Package on each defendant along
with the complaint, Cross-complainants must serve a copy of the ADR Information Package
on any new parties to the action together with the cross-complaint. (CRC 3.221 {c),}

 

 

 

WHAT (5 ADR?
Alternative Dispute Resolution (ADR) is the term used to describe the various options available for

settling a dispute without a trial. There are many different ADR processes, the most common forms of
which are mediation, arbitration and settlement conferences. In ADR, trained, impartial people decide
disputes or help parties decide disputes themselves, They can help parties resolve disputes without

having to go to trial,

WHY CHOOSE ADR?
it is the policy of the Superior Court that every long cause, non-criminal, non-juvenile case should

participate either in an early settlement conference, mediation, arbitration, early neutral evaluation or
some other alternative dispute resolution process prior to trial. (Lacal Rule 4.)

ADR can have a number of advantages over traditional litigation:

e AOR can save time. A dispute often can be resolved in a matter of months, even weeks,
through ADR, while a lawsuit can take years.

e ADR can save money, including court costs, attorney fees, and expert fees.

« ADR encourages participation. The parties may have more opportunities to tell their stary tha: .
in court and may have more control over the outcome of the case.

¢ ADR is more satistying, For all the above reasons, many people participating in ADR have
reported a high degree of satisfaction.

**Zlecting to participate in. an ADR orocess does not stop the time period fo
tesnond to.a complaint or cross-complaint”™

WHAT ARE THE AGR OPTIONS?
The San Francisco Superior Court offers different types of ADR processes for general clvil matters. The

programs are described below:

1) MANDATORY SETTLEMENT CONFERENCES

Settlement canferences are appropriate in any case where settlement is an option, The goal of
settlement conferences is to provide participants an opportunity to reach a mutually acceptable
settlement that resolves all or part of a dispute, Mandatory settlement conferences are ordered by the
court and are aften held near the date a case is set for trial, although they may be held earlier if
appropriate. A party may elect to apply to the Presiding Judge for a specially set mandatory settlement
conference by filing an ex parte application. See Local Rule 5.0 far further instructions. Upon appraval by
the Presiding Judge, the court will schedule the conference and assign a settlement conference officer,

ADR-4 10/16 Page {1

 

 
Case 1:20-cv-02180-JPC Document 1-2 Filed 03/07/19 Page 14 of 17

2) MEDIATION

Mediation is a voluntary, flexible, and confidential process in which a neutral third party facilitates
negotiations. The goal of mediation is to reach a mutually satisfactory agreement that resolves all or
part of a dispute after exploring the interests, needs, and priorities of the parties in light of relevant

evidence and the law.

(&) MEDIATION SERVICES OF THE BAR ASSOCIATION OF SAN FRANCISCO (BASF), in cooperation
with the Superior Court, is designed to help civil litigants resolve disputes before they incur substantic!
costs in litigation, While it is best to utilize the program at the outset of litigation, parties may use the
program at any time while a case fs pending. Expertenced professianal mediaters work with parties to
arrive at a mutually agreeable solution. The mediators provide one hour of preparation time and the
first two hours of mediation time. Mediation tine beyond thal is charged at the mediator’s haurly rate.
BASF pre-screens ai mediators based upon strict educational and experience requirements. Pardes can
select their mediator from the panels at www.sfbar.ore/mediation or BASF can assist with mediator
selection. BASF staff handles conflict checks and full case management. The success rate for the
program is 67% and the satisfaction rate is 99%. BASF charges an administrative fee of $295 per party.
The hourly mediator fee beyond the first three hours will vary depending on the mediator selected
Waivers of the fae are available to those who qualify. For more information, call 415-982-1600 or email

adr@s{bar.ure.

(B) JUDICIAL MEDIATION PROGRAM provides mediation with a San Francisco Superior Court judge
for civil cases, which include but are nor limited to, personal injury, construction defect, employment,
professional inalpractica, in3urence coverage, toxic torts and industrial accidents. Parties ray utilize
this prograr: at any time tnroughout the litigation process, Parties interested in judicial mediation
should file a Stipuiation to Judicial Mediation indicating a joint request for inclusion in the program. A
preference for a specific judge may be indicaied, The court will coordinate assignment of cases for the
program, There is no charge. information about the Judicial Mediation Program may be found by
visiting the ADR page on the court's wehalie: www. s{supeciorcourt.ore/divisions/civil/dispute-resolution

(C) PRIVATE MEDIATION: Although not currently a part of the court's ADR program, parties may
select any private mediater of their choice, The selection and coordination of private mediation is the
responsibility of ihe parties. Parties may find rvechators and organizations on the Internet. The cost of
private mediation will vary depending an the mediator selected.

(BD) COMMUNITY BOARDS MEDIATION SERVICES: Mediation services are offered by Community;
Boards (CB). a nonprofit re.olution center, under the Dispute Resolution Programs Act. CB utilizes a
three-person panel mediation process in which mediators work as a team to assist the parties in
reaching a shared solution, Te the extent possible, mediators are selected to reflect the daragraphics of
the disputant:, CB has a success rate of 85% for parties reaching a resolution and a consurner
satisfaction rae oi 99%. Ti» fue o $45-S100 to open a case, and an hourly rate of $180 for complex
cases, Reduco ard waiver of |e fea are available, For more information, call 415-920-3820 or visit

communityoou doe

ADR 1 10/18 Page | 2

 

 
Case 1:20-cv-02180-JPC Document 1-2 Filed 03/07/19 Page 15 of 17

3) ARBITRATION
An arbitrator,ts a neutral attorney who presides at a hearing where the parties present evidence through
exhibits and testimony. The arbitrator applies the law to the facts of the case and makes an award based

upon the merits of the case,

{A} JUDICIAL ARBITRATION

When the court orders a case to arbitration it Is called “ludicial arbitration". The goal of arbitration ts to
provide parties with an adjudicetion that is earlier, faster, 'ess formal, and usually less expensive than a
trial. Pursuant to CCP 1141.11, all civil actions in which the amount in controversy 6 550,000 ar less, and
ne party seeks equitable relief, shall be ordered to arbitration. (Upon stipulation of all parties, other
civil matters ray he submitted to judicial arbitration.) An arbitrator is chosen frarn the court’s
arbitration panel. Arbitrations are generally held between 7 and 9 rnonths after a complaint has been
filed. Judicial arbitration 16 not binding unless all parties agree to be bound by the arbitratar’s decision,
Any party may request a trial within 60 days after the arbitrator's award has been filed, Local Rule 4.1
allows for maiiation In feu of judicial arbitration, so long as the parties file a stipulation to medial:
after being assigned to judicial arbitration. There is no cost to the parties for judicial arbitration.

(B) PRIVATE ARBITRATION
Although nor currently a part of the court’s ADR prograrn, civil disputes may also be resolved through
private arbiirarion. Here, the parties voluntarily consent to arbitration. tf all parties agree, private
arbitration may be binding and the parties give up the right to judicial review of the arbitrator's decision.
In private arhitration, the parties select 2 private arbitrator and are cesponsible for paying the

arbitrator's tees.

HOW DOJ PA UATE RR ADE?
Litigants may giect to participase in ADK at any point in a case. General civil cases may voluntarily enter
into the court’s or court-affiliated ADR programms by any of the following means:
6 Filing 2 Stipuletion 2 AUR: Complete and file the Stipulation form (attached to this packet and
‘ available on the court’s welssitel; of
® Indicating your AOR preferences on the Case Management Statement (available on the court's
website}: or
6 Contacting the court’s ADR Depurtrert (ove below}, the Bar Association of San Francisco’s ADR
Services, or Community Boards.

For more Information sbaut &U8 programs or dispute resolution alternatives, contact:

Superior Court Allernative Dispute Resolution
400 WiAllister Street, Room 103-A, San Francisco, CA 94102
415-551-3869
Or, visit (he court's ADR page at wwi.s{superiorcourt.ore/divisions/civil/dispute-resolution

TO PARTICIPATE IN ANY OF THE COURT'S ADR PROGRAMS, PLEASE COMPLETE AND FILE THE ATTACHE
STIPULATION TO ADR AND SUBMIT IT 16 THE COURT. YOu MUST ALSO. CONTACT BASE OR COMMUNIT :

 

    
 

 
 

 

BOARDS TO. NOLL IN ThE! FED PROGRAMS, JHE COURT DOES NOT FORWARD COPIES O71
STIPULATIO vo (CLBAS On CO MIA TY BOAM ES.

 

SOR1 15 Page | 3

 

 
 

Case 1:20-cv-02180-JPC Document 1-2 Filed 03/07/19 Page 16 of 17

 

RUTORNEY OF PARTY FTN PORE Rain, on Ponies) , FOR COURT USE ONLY

TELEPHONE ND:

ATTORNEY FOR thhunoi:

 

“SUPERIOR COURT GF CALIFORMIA, COUMTY OF SAN FRANCIS
400 UcAllister Streal
San Francisco, CA DOE 6G

 

PLAIN TIPEIPS (HOMER:

DETENDAMT RP BFORDED ~

 

STIPULATION “O ALTERNATIVE DISPUTE RESOLUTION (ADI) CASE NUMBER: |

 

 

 

4) The pariles herchy alipulate that this action etal be submitied to the follawing SDR pr

 

   

Madiation Ser
and approver: a
£295 per party Mediation tre
available to (igee who quallly
yavw.sibar.orer iecaton

 

ade one hows of waoaralion aad she first

Mn

    
   

      

te

   

Mediation Services of Gommuniy Bonrds (6

ices of the Bar Association of Gan Franclace (BASP) - Exoerienced nrofossional mediators, screened
co Hours of madiation time for a BASF administrative fee of
is charged at ihe mediators hourly rate, Waivers of the administrative fee are
> parties wits merhalor selection, conflicts checks and full casa management.

8) ~ Service in conjunction with ORPA, CB provides case development and one

three. hour 1 “medication session “eltional sessions may ba scheduled. The cost is G45- 100 to open a case, and an houry tale

af $180 for cove (cases, Nedu-tiun snd waiver of the fee are available to those who qualily. cornmiunityboards.org

(__t eylvale Mediation - Mediaturs vd \GR provider organizations charge by te hour or by the day, current rnarket rates. ADR

 

organizations assy alvo charge ar
Juclelal Arbitraiion ~ Men-bindirg arvitatina is available to cases in which the amount in controversy is $60,000 -2r
no equilable réSo! ig gsough The court appaints a pre-spreen vad arbitrator who will issue an award, There |
his program. SFSUPEUOCCQUTT 1 org/divisions/elvilfdispute-rasalutian

dudilelal Meet fon Fadia Medic

Court judge jit car wilh the +
wan. sigupenorcaue orgidivisnonsichlciepute-rocalution

 
  

 

  
  
 

  

   
 

   

   

 

Judge Requeci.) sce list of dudoes “auconily yarucinating in the program)

Date range roy. costed for Judicial Mesauan (rom ihe + fing of stipulation ta Judicial Mediation):

[30-90 day: J 90-120 vavs |) Other (please specify)
Other ADR procesa( deserts oo ee

soinistrative fee. Parties may find expenenced mediators and organizaiions on the internet.

orocrant affers mediation in civil liligation with a San Francisca Superior
4 of the law that is the subject of the eontraveray. There is no fee for this program.

 

 

“

t agves ihat tae ADM Frecovs shall be comp vated ine (dere).
Plalntii(s) and Daiaadant{(s) Birther ayroe as tollows:

 

3

a

 

 

&

 

 

   

 

 

Nene of Party Stipwdating

 

Name of Party or Atlornay Exectting Stipulation

 

Signature of Party or Allarney

 

 

PT pinto Do bo Clos or dan I Pamtit Lo) Defendant LC} Crogs-defendant
Dated Dated

 

cnn gC ID TERS id AS IO ey sen paket 88

 

i signature(s) attached

5

at

 

PLAC ORE TO ALT JTE

 

ATIVE £

 

AER 2 TOTS

“

 

 
Case 1:20-cv-02180-JPC Document 1-2 Filed 03/07/19 Page 17 of 17
CASE NUMBER: CGC-18-571774 NORTH AMERICA PHOTON INFOTECH, LTD VS. DISCOVE

NOTICE TO PLAINTIFF

A Case Management Conference is set for:

a @

DATE:  MAY-00-2019
TIME: {0:G0,4AN
PLACE: DBerartment 640

400 McAllister Street
San Francisee, CA 9412-3680

All parties must appear and comoly with Local Rule 3.

 

   

 

Z ea ean reo ne esata

EEE

CRC 3.725 requires the filing and service of a case management staterm nt form CM-110
no later than 15 days before the case management conference. However, it would facilitate
the issuance oa case manayement order without an appearance at the case
[managemen: curfersnce (ic case management statement is filed, served and lodged in
Department 616 twenty-five 0) days before the case management conference.

wen en Te Ry IS NEES & REPRES EASES BESET COE Ln I IS

  

   
 
     

   
 
 
   

 
 
 
 

 

Plaintiff must carve a copy of tals notice upon each party to this action with the surmmons and
complaint, Proc’ of service suusequently filed with this court shall so state. This case is
eligible for ee tronic filing and service per Local Rule 2.11. For more information,
please visit th: Court's wens te at www.sisuperiorcourtorg under Online Services.

(DEFENDANTS: Attending the Case Management Conference does not take the place
of filing a writen response (o the complaint, You must file a written response with the
court with’r (“hs time Wart voouired by law. See Summons.)

ALTERNATIVE DISPUTE RESOLUTION REQUIREMENTS

pe reponse

    
 

——s wim 41004 SETS IRATE UGAET ON ETE EE DRE LER RE I EE ESET ee: is
1 ATIS THE POLIUY Or The SUP Ona COURT THAT EVERY CiVIL CASE SHOULD PARTICIPATE IN

{| MEDIATION, ARMYTRATION, NEUTRAL EVALUATION, AN EARLY SETTLEMENT GONFERENCE, OR
U OTHER APPRO®RIATE FORM OF ALTERNATIVE DISPUTE RESOLUTION PRIOR TO A TRIAL,

    
  
    

| (SEE LOCAL RULE 4)

i spt EA BORN AEE ER 5 i, SONIA SEL CIDD ERISA EE OE NS

  
 

Plaintiff must serve a copy cf the Alternative Dispute Resolution (ADR) Information Package
on each defendant along with the complaint. (CRC 3.221 .) The ADR package may be
accessed al www sfeuperiorcourt.ora/divisions/civil/aispute-resalution or you may request a

. papet-capy from the filing ceri. All counsel ‘rust discuss ADR with clients and appasing
cotnéel and provide clients wits a copy of the ADR Information Package prior to filing

the Case Management Statement,

Superior Gourt fh ornative Dis wal Resolution Aciminisirator

AbD McAllister Street, Room” M-4

San Francisca, CA 941462

(415) 581-388.

See Local oo 7.8, 6.0 8 and 79 Ff se stipulation to fudne pro tem.

 

 
